Opinion issued March 19, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-01058-CR
                            ———————————
                RANDY SULLIVAN SCHROETER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 70448


                          MEMORANDUM OPINION

      A jury convicted Randy Schroeter of failure to register as a sex offender. 1 In

his sole issue, Schroeter contends that he received ineffective assistance of counsel




1
      TEX. CODE CRIM. PROC. ANN. art. 62.102 (West Supp. 2014).
because his trial counsel failed to object to the authentication of four exhibits

admitted into evidence by the State. We affirm.

                                   Background

      In 1995, Schroeter was convicted of indecency with a child by contact.2

Schroeter was required to register as a sex offender. See TEX. CODE CRIM. PROC.

ANN. art. 62.002 (West 2006). Upon release, sex offenders must notify the State

where they are living. TEX. CODE CRIM. PROC. ANN. art. 62.051 (West Supp.

2014). In 2013, Schroeter was arrested for failing to comply with this requirement.

      During the guilt/innocence phase of Schroeter’s trial, the State had the

burden to show that Schroeter had a prior conviction requiring his registration as a

sex offender. The State offered the 1995 judgment of conviction as State’s Exhibit

6; it was admitted without objection.3

      The jury returned a guilty verdict. During the punishment phase of the trial,

the State offered three “pen packets”—records of Schroeter’s previous convictions

and incarcerations assembled by the Texas Department of Criminal Justice—as

State’s Exhibits 7, 8, and 9. The packets contained uncertified photocopies of court

documents from Schroeter’s various prior convictions. Each pen packet also




2
      TEX. PENAL CODE ANN. § 21.11 (West 2011).
3
      Schroeter asserts that State’s Exhibit 6 was a photocopy, not the original
      document.

                                         2
included an affidavit affirming the authenticity of the documents. The exhibits

were admitted without objection.

      The trial court pronounced Schroeter guilty and sentenced him to 25 years’

confinement. Schroeter timely appealed. Schroeter contends that the 1995

judgment and the three pen packets were not properly authenticated and thus

inadmissible. In one issue, he argues that his trial counsel’s failure to object to each

exhibit constitutes ineffective assistance of counsel.

                                Standard of Review

      We evaluate claims of ineffective assistance of counsel under the standard

set forth in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064

(1984). Under Strickland, a defendant must show that (1) counsel’s performance

fell below an objective standard of reasonableness and (2) but for counsel’s

unprofessional error, there is a reasonable probability that the result of the

proceedings would have been different. Id. at 687–94, 104 S. Ct. 2064–68;

Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). A defendant must

establish both prongs by a preponderance of the evidence. Jackson v. State, 973
S.W.2d 954, 956 (Tex. Crim. App. 1998). Failure to make a showing under either

prong defeats an ineffective-assistance claim. See Rylander v. State, 101 S.W.3d
107, 110 (Tex. Crim. App. 2003).




                                           3
      In reviewing counsel’s performance, we look to the totality of the

representation to determine the effectiveness of counsel, indulging a strong

presumption that his performance falls within the wide range of reasonable

professional assistance and trial strategy. See Robertson v. State, 187 S.W.3d 475,

482–83 (Tex. Crim. App. 2006); Thompson, 9 S.W.3d at 813. In determining

whether there was a reasonable probability of a different result but for the

ineffective assistance, we look for a “probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068.

                                 Failure to Object

      To demonstrate that defense counsel’s failure to object constitutes

ineffective assistance, a defendant “must show that the trial judge would have

committed error in overruling such an objection” if it had been asserted at trial.

Vaughn v. State, 931 S.W.2d 564, 566 (Tex. Crim. App. 1996). Schroeter argues

that his trial counsel should have objected to Exhibits 6, 7, 8, and 9 as not properly

authenticated.

      Unauthenticated evidence is inadmissible. TEX. R. EVID. 901(a). Any

proffered item of evidence may be authenticated under Rule 901 by “evidence

sufficient to support a finding that the matter in question is what its proponent

claims.” Id. “[T]he trial court itself need not be persuaded that the proffered

evidence is authentic.” Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App.



                                          4
2012). Rather, the proponent must persuade the court that he “has supplied facts

that are sufficient to support a reasonable jury determination that the evidence he

has proffered is authentic.” Id. “Evidence may be authenticated in a number of

ways, including by direct testimony from a witness with personal knowledge, by

comparison with other authenticated evidence, or by circumstantial evidence.” Id.

      State’s Exhibit 6 is a 1995 judgment convicting Schroeter of indecency with

a child. The witness who sponsored the exhibit was a Brazoria County Sheriff’s

Department deputy assigned to monitor registered sex offenders, including

Schroeter. She had met with Schroeter several times, was familiar with his case,

and maintained a file on him. She testified that she recognized Exhibit 6 and

identified it as “the original judgment for [Schroeter’s] indecency with a child by

contact charge.”

      Schroeter argues that Exhibit 6 is an uncertified photocopy and, thus, is not

self-authenticating under Rule 902. See TEX. R. EVID. 902(4). Notably, the

judgment does not appear defective or altered in any way. It includes the signature

of the presiding judge and a filing stamp from the clerk of the court. The date of

the conviction, the name of the accused, the listed offense, and other information in

the judgment match other documentary evidence introduced at trial. The deputy’s

identification and the circumstantial and corroborative evidence sufficiently

establish that the document is authentic under Rule 901. A document that satisfies



                                         5
Rule 901 need not satisfy Rule 902 to be admissible. Reed v. State, 811 S.W.2d
582, 586 (Tex. Crim. App. 1991). Thus the trial court would not have erred by

overruling a no-authentication objection, had counsel asserted one.

      State’s Exhibits 7, 8, and 9 are pen packets from the Texas Department of

Criminal Justice containing uncertified copies of court records. Schroeter argues

that the packets are not authenticated because the clerk of the court never certified

the photocopies. However, the clerk’s seal is not necessary for authentication. See

id.; see also TEX. R. EVID. 901(b). Each pen packet included an affidavit from the

Chairman of Classification and Records for the Texas Department of Criminal

Justice’s Correctional Institutions Division stating that “the attached information

on [Schroeter] are true and correct copies of the original records now on file in my

office . . . .” “The fact that the records are correct copies of those upon which

TDCJID relies in admitting and detaining prisoners at the state correctional facility

constitutes extrinsic evidence that the records are what the proponent claims them

to be.” Reed, 811 S.W.2d at 587. Additionally, Schroeter affirmed the accuracy of

the pen packets’ information during cross-examination. Thus the trial court would

not have erred by overruling a no-authentication objection to the pen packets, had

counsel asserted one.




                                         6
                                     Conclusion

      The decision not to object to the 1995 judgment or the pen packets did not

constitute ineffective assistance of counsel. Accordingly, we overrule Schroeter’s

sole issue and affirm the judgment of the trial court.




                                               Harvey Brown
                                               Justice

Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7